Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 41-43, 46, 47 and 59 have been amended.
	Claim 44 has been cancelled.
Claims 41-43, 46-59, 62 and 64 are under consideration.

Drawings
The drawings are objected to because one cannot tell the difference between the Low TIL and the High TIL bars of Fig. 14.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

REJECTIONS MAINTAINED
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 62 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a robust increase” in claim 62 is a relative term which renders the claim indefinite. The term “robust” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Response to Arguments
For the rejection of claim 62 under 35 U.S.C. 112 (b) for the relative term “a robust increase”, Applicant argues that:

    PNG
    media_image1.png
    78
    636
    media_image1.png
    Greyscale

Applicant’s arguments have been considered, but have not been found persuasive. Although claim 59 have been amended with a clear definition of “a robust increase”, claim 62 is independent of claim 59 and is still indefinite. Thus the rejection is maintained for the reasons of record.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 41, 48 and 49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgensztern (Morgensztern et al., J of Thoracic Oncology, Vol. 12, No. 15, S394-S395, Publication Date: 2016-12-31, cited in IDS of May 13, 2020).
Morgensztern teaches that viagenpumatucel-L (HS-110) is an allogeneic whole-cell vaccine, selected for high expression of adenocarcinoma tumor antigens, transfected to secrete gp96-Ig. Prior studies with HS-110 (and related gp96-Ig vaccines) have shown a correlation between increases in CD8+ tumor infiltrating lymphocytes (TIL) and tumor response. The DURGA trial was designed evaluate the combination of HS-110 and nivolumab, in an attempt to increase tumor inflammation and improve the response rates observed with nivolumab alone, Clinical Trial identifier: NCT02439450, See § Background.
Morgensztern teaches that patients with advanced lung adenocarcinoma (NSCLC as shown by NCT450) who received at least one prior line of therapy were assigned to two cohorts based on baseline levels of TIL in patient biopsies: low TIL (≤10% CD8+ T cells) or high TIL (>10% CD8+ T cells). All patients received standard of care nivolumab 3 mg/kg every 2 weeks and weekly HS-110 for 18 weeks until intolerable adverse events, disease progression, or death. Each 9-patient Phase 1b cohort could be expanded to 30 patients in Phase 2 based on exhibited efficacy. The primary endpoint was safety and tolerability. Biopsies at baseline and Week 10 were used to track changes in TIL and PD-L1 staining. Peripheral blood mononuclear cells (PBMC) were evaluated by flow cytometry for detection of circulating leukocyte subsets. ELISPOT was used to track antigen-specific immune response, See § Methods. 
Morgensztern teaches that HS-110 vaccine and nivolumab combination was well tolerated with a safety profile consistent with single-agent nivolumab. Among the 8 initial patients, only 4 had optimal biopsies which showed 2 patients with high and 2 with low TILs. PD-L1 was >1% in 3 patients. IFNγ ELISPOT assay defined 4 patients as immune responders (doubling of IFNγ-secreting cells after re-stimulation with total vaccine antigen and individual cancer antigens, IR) and 4 patients as non-immune responders (NIR). The overall response rate (ORR) was 50% in the IR patients and 0% in the NIR patients. At the time of the data cutoff, 6 patients remain alive, including the 4 IR patients, with ongoing responses for 150 to 326 days. Patients with objective response also exhibited injection site reactions and maculopapular rash consistent with HS-110 mechanism of action, decreased Myeloid Derived Suppressor Cells (MDSC) in the blood, and increased markers of activated CD8+ T cell subsets by flow cytometry (CD8+CTLA-4+, CD8+Tim3+). Although the pathology specimens were sub-optimal in the two responding patients, the limited tissue available showed lower baseline TILs in both patients, See § Results.  
Morgensztern teaches that allogeneic gp96-based vaccination may have synergistic activity in combination with immune checkpoint inhibitors. See § Conclusion.  

Response to Arguments
For the rejection of claim 41, 48 and 49 under 35 U.S.C. 102 as being anticipated by Morgensztern, Applicant argues that:

    PNG
    media_image2.png
    272
    632
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    105
    630
    media_image3.png
    Greyscale

Applicant’s arguments have been considered and have been found partially persuasive.  The rejection of claims 42-43, 55-59, 62 and 64 is withdrawn in view of Applicants amendments and arguments. However, regarding claims 41, 48 and 49, as set forth above, Morgensztern teaches treating patients with PD-L1 status of >1%, which is encompassed by PD-L1low (In some embodiments,…, PD-L1low is 49-1% PD-L1 tumor type cells that stain positive, See [00107] of the instant Specification). Thus, the rejection of claims 41, 48 and 49 is maintained for the reasons of record.

NEW REJECTIONS
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 41-43, 46-49, 55-59, 62 and 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgensztern (Morgensztern et al., J of Thoracic Oncology, Vol. 12, No. 15, S394-S395, Publication Date: 2016-12-31, cited in IDS of May 13, 2020) in view of Shukuya (Shukuya et al., Journal of Thoracic Oncology, 11(7), 976-988, Publication Date: 2016-03-01).
Morgensztern teaches that viagenpumatucel-L bolsters response to nivolumab therapy in advanced lung adenocarcinoma: preliminary data from the DURGA trial, See Title. The DURGA trial is apparently the same trial disclosed in the instant application.
Morgensztern teaches that viagenpumatucel-L (HS-110) is an allogeneic whole-cell vaccine, selected for high expression of adenocarcinoma tumor antigens, transfected to secrete gp96-Ig. Prior studies with HS-110 (and related gp96-Ig vaccines) have shown a correlation between increases in CD8+ tumor infiltrating lymphocytes (TIL) and tumor response. The DURGA trial was designed evaluate the combination of HS-110 and nivolumab, in an attempt to increase tumor inflammation and improve the response rates observed with nivolumab alone, Clinical Trial identifier: NCT02439450, See § Background.
Morgensztern teaches that patients with advanced lung adenocarcinoma (NSCLC as shown by NCT450) who received at least one prior line of therapy were assigned to two cohorts based on baseline levels of TIL in patient biopsies: low TIL (≤10% CD8+ T cells) or high TIL (>10% CD8+ T cells). All patients received standard of care nivolumab 3 mg/kg every 2 weeks and weekly HS-110 for 18 weeks until intolerable adverse events, disease progression, or death. Each 9-patient Phase 1b cohort could be expanded to 30 patients in Phase 2 based on exhibited efficacy. The primary endpoint was safety and tolerability. Biopsies at baseline and Week 10 were used to track changes in TIL and PD-L1 staining. Peripheral blood mononuclear cells (PBMC) were evaluated by flow cytometry for detection of circulating leukocyte subsets. ELISPOT was used to track antigen-specific immune response, See § Methods. 
Morgensztern teaches that HS-110 vaccine and nivolumab combination was well tolerated with a safety profile consistent with single-agent nivolumab. Among the 8 initial patients, only 4 had optimal biopsies which showed 2 patients with high and 2 with low TILs. PD-L1 was >1% in 3 patients. IFNγ ELISPOT assay defined 4 patients as immune responders (doubling of IFNγ-secreting cells after re-stimulation with total vaccine antigen and individual cancer antigens, IR) and 4 patients as non-immune responders (NIR). The overall response rate (ORR) was 50% in the IR patients and 0% in the NIR patients. At the time of the data cutoff, 6 patients remain alive, including the 4 IR patients, with ongoing responses for 150 to 326 days. Patients with objective response also exhibited injection site reactions and maculopapular rash consistent with HS-110 mechanism of action, decreased Myeloid Derived Suppressor Cells (MDSC) in the blood, and increased markers of activated CD8+ T cell subsets by flow cytometry (CD8+CTLA-4+, CD8+Tim3+). Although the pathology specimens were sub-optimal in the two responding patients, the limited tissue available showed lower baseline TILs in both patients, See § Results.  
Morgensztern teaches that allogeneic gp96-based vaccination may have synergistic activity in combination with immune checkpoint inhibitors. See § Conclusion.  
Morgensztern teaches as set forth above. However, Morgensztern does not explicitly teaches that the non-small cell lung cancer (NSCLC) with PD-L1negative or PD-L1low status.
Shukuya teaches that nivolumab (an anti PD-1 antibody) is effective in treating NSCLC: the nivolumab group showed longer OS (median 9.2 versus 6.0 months, hazard ratio [HR] = 0.59, 95% confidence interval [CI]: 0.44–0.79, p < 0.001), longer PFS (median 3.5 versus 2.8 months, HR = 0.62, 95% CI: 0.47–0.81, p < 0.001), and a higher RR (20% versus 9%, p = 0.008), See page 979, para. 2.
Shukuya teaches that non-small cell lung cancer (NSCLC) patients with PD-L1negative or PD-L1low (e.g. <1%, < 5%, <10% expression) status respond to nivolumab treatment. See Table 2. For example, in CheckMate017 study, nivolumab is equally effective in terms of PFS (progression-free survival) and RR (response rate) regardless of PD-L1 expression (<1% vs. ≥1%).
Shukuya teaches that patients who have low or no baseline PD-L1 expression still respond to anti-PD-1/PD-L1 antibodies. These patients should not be excluded. See page 984, § Summary and Future Perspectives.
It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to treat NSCLC patients with a weekly dose of HS-110 for at least 16 weeks and a biweekly dose of an anti-PD-1 antibody (e.g. nivolumab) for at least 16 weeks, as taught by Morgensztern, and to further treat NSCLC patients with PD-L1negative or PD-L1low status, because Shukuya teaches nivolumab is also effective in treating NSCLC patients with PD-L1negative or PD-L1low status and Morgensztern teaches HS-110 may have synergistic activity in combination with immune checkpoint inhibitors, one ordinary skilled in the art would have recognized the combination treatment would have improved activity observed with nivolumab alone. One of skilled in the art would have been motivated to find the optimal treatment for NSCLC patients with PD-L1negative or PD-L1low status. Given that that claimed compounds, e.g. HS-100, and anti-PD-1 antibody were known in the art for NSCLC treatment, one of skill in the art would have had a reasonable expectation of success of using the compounds in combination.
Regarding claim 47, Morgensztern teaches the dose of nivolumab 3 mg/kg every 2 weeks. However, Morgensztern and NCT450 do not teach the dosage of anti-PD-1 antibody is 240 mg. 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Morgensztern and modify the dose of nivolumab based on the weight of the individual given that the dosing of nivolumab is 3 mg/kg, such as for patients weighing 80 kg.
It is noted that optimum suitable ranges may be obtained by routine experimentation, absent a showing of criticality or unexpected results. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).
For claims 56-58, Morgensztern teaches T cells activation and doubling of IFNγ-secreting cells with HS-110, so it would have been expected to have the same effect on the NSCLC patients with PD-L1negative or PD-L1low status of Shukuya,   
For claims 55, 59, 62, and 64 the combined treatment of Morgensztern and Shukuya is the same (e.g. viagenpumatucel-L + nivolumab) in the same patient population (NSCLC patients with PD-L1negative or PD-L1low status) and thus would have been expected to result in the same effects on the patients. 

Response to Arguments
For the rejection of claim 41-43, 46-49, 55-59, 62 and 64 under 35 U.S.C. 103 in view of Morgensztern and Shukuya, Applicant argues that:

    PNG
    media_image4.png
    557
    631
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    283
    630
    media_image5.png
    Greyscale

Applicant’s arguments have been considered, but have not been found persuasive. As set forth above, Shukuya teaches nivolumab is effective in treating NSCLC patients with PD-L1negative or PD-L1low status and Morgensztern teaches HS-110 may have synergistic activity in combination with immune checkpoint inhibitors, one ordinary skilled in the art would have recognized the combination treatment would have improved activity compared with nivolumab alone.
Furthermore, with regard to Applicant’s argument that the combination of viagenpumatucel-L and anti-PD-1 antibodies showed surprising activities (unexpected results) to NSCLC with PD-L1negative or PD-L1low status, however, the specification teaches that “In terms of ORR, it is surprising that there is no difference in target lesion response by RESIST 1.1 based on PD-L1 status at baseline (FIG. 12)”. See [0171] of published application.  Additionally, the specification teaches there were no differences in mOS according to PD-L1 status in cohort A (p=0.82).”  See [0173] of the published application.  Further, the data does not appear to show that patients with PD-L1negative or PD-L1low status had better response to the treatment than patients with PD-L1high. Thus, the examples are not commensurate in scope with the claimed invention and is not probative on the non-obviousness of the claimed invention.

Claim 50-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgensztern (Morgensztern et al., J of Thoracic Oncology, Vol. 12, No. 15, S394-S395, Publication Date: 2016-12-31, cited in IDS of May 13, 2020) and Shukuya (Shukuya et al., Journal of Thoracic Oncology, 11(7), 976-988, Publication Date: 2016-03-01), as applied to claims 41-44, 46-49, 55-59, 62 and 64, and further in view of Johnson (Johnson et al., Current Treatment Options in Oncology, 15: 658-669, Publication Date: 2014-08-06).
Morgensztern and Shukuya teach as set forth above. Morgensztern teaches the patients received at least one prior line of therapy, however, Morgensztern does not explicitly teach: wherein the therapy is an immune checkpoint inhibitor therapy (claim 50); or wherein the therapy comprises chemotherapy (claim 51); or the patient is a poor responder to the immune checkpoint inhibitor therapy (claim 52); or the patient has failed the immune checkpoint inhibitor therapy (claim 53); or wherein the disease in the patient has progresses even when administered the immune checkpoint inhibitor therapy (claim 54).
Johnson teaches that platinum-based chemotherapy has become the standard treatment for advanced non-small cell lung cancer (NSCLC). Although combination platinum-based regimens have been associated with improved survival compared with best supportive care, the median overall survival remain less than one year. See page 659, col. 1, para. 1.
Johnson teaches that an immune checkpoint inhibitor has been used in treatment of NSCLC. See the whole document. 
It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to treat a NSCLC patients who had a prior chemotherapy or an immune checkpoint inhibitor therapy, or failed at an immune checkpoint inhibitor therapy, which are commonly used in treating NSCLC with PD-L1 as taught by Johnson, with a combination therapy of HS-110 vaccine and nivolumab, as taught by Morgensztern because Morgensztern teaches that HS-110 vaccine and nivolumab are safe to use to treat NSCLC patients still have disease progression after receiving a therapy, and Morgensztern teaches that allogeneic gp96-based vaccination may have synergistic activity in combination with immune checkpoint inhibitors, and further to include NSCLC patients with PD-L1negative or PD-L1low status, as taught by Shukuya and Morgensztern. One of skill in the art would have been motivated to find the optimal treatment for cancers like NSCLC with PD-L1negative or PD-L1low status and to expand/improve the application of HS-110. Given that Morgensztern teaches the method of combination and showed safety and efficacy of the combination and potential synergy, one of skill in the art would have had a reasonable expectation of success of reaching the claimed methods.

Response to Arguments
For the rejection of claim 50-54 under 35 U.S.C. 103 in view of Johnson, Morgensztern and Shukuya, Applicant argues that:

    PNG
    media_image6.png
    375
    635
    media_image6.png
    Greyscale

Applicant’s arguments have been considered, but have not been found persuasive. As set forth above, Johnson teaches treating a NSCLC patient with combination platinum-based regimens and new immune checkpoint inhibitors e.g. nivolumab can unleash suppressed immune responses, thereby preventing cancer from evading immune-mediated destruction. See page 659, col. 2, para. 1. Morgensztern teaches the combination of viagenpumatucel-L (HS-110) and anti-PD-1 antibodies (nivolumab) to treat NSCLC, and further teaches that the combination may have synergistic activity. Thus, an ordinary skilled in the art would have recognized that the combination treatment might improve treatment effectiveness for NSCLC patients (e.g. NSCLC patients had a prior chemotherapy or failed at an immune checkpoint inhibitor therapy). Furthermore, based on the teachings for Shukura, an ordinary skilled in the art would have expected that the combination would have been effective to NSCLC patients with PD-L1negative or PD-L1low status, as set forth above. The combination of Johnson, Morgensztern and Shukuya would have made the claimed invention obvious for the reasons set forth above.  Furthermore, the specification provides insufficient evidence of unexpected synergistic effects that is commensurate scope with the claimed invention as set forth above.  Thus, Applicant’s arguments are not found persuasive. 

Conclusion
No claims are allowed.
All other objections and rejections set forth in the previous Office Action of January 13, 2022 are hereby withdrawn in view of the claim amendments and Applicant’s arguments.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/           Primary Examiner, Art Unit 1642